Name: Commission Regulation (EEC) No 248/85 of 30 January 1985 altering the expert refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 85 Official Journal of the European Communities No L 26/47 COMMISSION REGULATION (EEC) No 248/85 of 30 January 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 189/85 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 189/85 to the infor ­ mation known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 189/85 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 31 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 January 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 107, 19 . 4. 1984, p . 1 . V) OJ No L 21 , 25 . 1 . 1985, p . 12. No L 26/48 Official Journal of the European Communities 31 . 1 . 85 ANNEX to the Commission Regulation of 30 January 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to : l  Switzerland, Austria and Liechtenstein 10,00  other third countries 0 10.01 B II Durum wheat for exports to :  Switzerland, Austria and Liechtenstein 10,00  other third countries 20,00 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  other third countries 10,00 20,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  Japan  other third countries 31,00 38,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  other third countries  10.05 B Maize, other than hybrid maize for sowing for exports to :   Niger (')  other third countries 20,00 10.07 B Millet  10.07 C Grain sorghum  ex 1 1 .0 1 A Wheat flour :  of an ash content of 0 to 520 26,00 I  of an ash content of 521 to 600 26,00  of an ash content of 601 to 900 23,00  of an ash content of 901 to 1 100 22,00  of an ash content of 1 101 to 1 650 21,00  of an ash content of 1 651 to 1 900 19,00 31 . 1 . 85 Official Journal of the European Communities No L 26/49 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700 26,00  of an ash content of 701 to 1 150 26,00  of an ash content of 1 151 to 1 600 26,00  of an ash content of 1 601 to 2 000 26,00 11.02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 1 300 (2) 117,00 \  of an ash content of 0 to 1 300 (3) 111,00  of an ash content of 0 to 1 300 99,00  of an ash content of more than 1 300 93,00 11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 26,00 (') For exports to be made on the basis of a contract awarded following an invitation to tender for the supply of cereals in the context of an emergency aid operation under the LomÃ © Convention . (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh. (3) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as amended by Regulation (EEC) No 3634/83 (OJ No L 360, 23 . 12 . 1983).